IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0291-10




JOSHUA DELANEY, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS
SMITH COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of aggravated robbery and was sentenced to confinement
for life.     The Court of Appeals affirmed the conviction. Delaney v. State, (Tex. App. —
Tyler, No. 12-09-00217-CR, delivered February 17, 2010).  Appellant’s petition for
discretionary review was dismissed as untimely filed on August 25, 2010.  Appellant has
filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant’s motion for rehearing is granted.  His petition filed
on July 21, 2010, is reinstated as of October 13, 2010 and will be considered in accord
with Tex.R.App.P. 68.  
 
Delivered October 13, 2010
Do not publish